Title: To James Madison from Andrew Ellicott, 20 January 1813
From: Ellicott, Andrew
To: Madison, James


Sir,
Lancaster Jany. 20th. 1813.
In several of our publick prints, I have observed the conduct and character of Col. Hawkins, one of our agents of indian affairs, ungenerously attacked. Having been acquainted with Col. Hawkins for more than 20 years, I can say with truth, that during the whole of that period, I have not known a more humane, and benevolent character, nor a firmer friend to the interest, and liberty of his country.
While I was in the Carolinas, and Georgia about a year ago, it was not uncommon to hear the Col. censured with great severity; but this opposition to him originated in the worst of motives. The Col. in his agency has been careful to protect the indians in their rights, which has given great offence to a numerous band of speculators, who have for years past had their attention directed to the best lands in the Creek country, and had it not been for the firmness, and integrity of the Col. the Creeks, over whom he presides, would either have been exterminated, or driven over the Mississippi before this time.
Believing as I do, that improper attempts have been made, and are still making to injure the Col. in the estimation of his fellow citizens, I should be wanting in a duty which I owe to my own conscience, did I not come forward and bear my testimony in his favour, and which I request may be considered a sufficient apology for addressing this note to you.
My compliments to Mrs. Madison, and believe me to be with due respect, your fri[e]nd and hbl. servt:
Andw. Ellicott.
